Exhibit 10.1

FIRST AMENDMENT TO TORCHMARK CORPORATION

2011 INCENTIVE PLAN

Pursuant to the authority granted to the Board of Directors of Torchmark
Corporation in Section 16.1 of the Torchmark Corporation 2011 Incentive Plan
(the “Plan”) and subject to shareholder approval, the Plan is hereby amended
effective on the date shareholder approval is attained as follows:

I.

The Plan is hereby amended by amending and restating Section 5.1 to read in its
entirety as follows:

“SECTION 5.1    NUMBER OF SHARES. Subject to adjustment as provided in Sections
5.2 and 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 12,150,000 Shares, plus a
number of additional Shares (not to exceed 529,500) underlying awards
outstanding as of the Effective Date under the Company’s 2007 Long-Term
Compensation Plan (the “Prior Plan”) that thereafter terminate or expire
unexercised, or are cancelled, forfeited or lapse for any reason. The maximum
number of Shares that may be issued upon exercise of Incentive Stock Options
granted under the Plan shall be 7,950,000. From and after the Effective Date, no
further awards shall be granted under the Prior Plan and the Prior Plan shall
remain in effect only so long as awards granted thereunder shall remain
outstanding.”

II.

The Plan is hereby amended by amending and restating Section 5.2(a) to read in
its entirety as follows:

“(a) Awards of Options and Stock Appreciation Rights with a seven-year term
shall count against the number of Shares remaining available for issuance
pursuant to Awards granted under the Plan as .85 of a Share for each Share
covered by such Awards, Options and Stock Appreciation Rights with a term of
eight to ten years shall count against the number of Shares remaining available
for issuance pursuant to Awards granted under the Plan as one (1) Share for each
Share covered by such Awards, Full Value Awards that vest based on performance
criteria other than continued service shall count against the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan as
3.1 Shares for each Share covered by such Award, and Full Value Awards that vest
solely on continued service shall count against the number of Shares remaining
available for issuance pursuant to Awards granted under the Plan as 3.88 Shares
for each Share covered by such Awards.”



--------------------------------------------------------------------------------

III.

The Plan is hereby amended by amending and restating Section 5.4 to read in its
entirety as follows:

“5.4    LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):

(a) Options. The maximum aggregate number of Shares subject to Options granted
under the Plan within a single calendar year to any one Participant shall be
300,000.

(b) SARs. The maximum number of Shares subject to Stock Appreciation Rights
granted under the Plan within a single calendar year to any one Participant
shall be 300,000.

(c) Restricted Stock or Restricted Stock Units. The maximum aggregate number of
Shares underlying Awards of Restricted Stock or Restricted Stock Units under the
Plan within a single calendar year to any one Participant shall be 100,000.

(d) Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards under the Plan within a single calendar year to any one
Participant shall be 150,000 Shares.

(e) Cash-Based Awards. The maximum aggregate amount that may be paid with
respect to cash-based Awards under the Plan to any one Participant within a
single calendar year shall be $4,000,000.”

Except as otherwise provided in this First Amendment, the Torchmark Corporation
2011 Incentive Plan is ratified and confirmed in all respects.

EXECUTED this 24th day of April, 2014.

 

    TORCHMARK CORPORATION ATTEST:     /s/ Christopher T. Moore     By:   /s/
Carol A. McCoy Assistant Secretary      

Vice President, Associate Counsel &

Corporate Secretary

 

2